Citation Nr: 1047864	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  06-32 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for schizophrenia, 
and if so, whether the claim can be granted.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 and February 
1976.  He was a member of the National Guard from July 1975 to 
July 1981.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which, in pertinent part, found that new 
and material evidence had not been submitted to reopen the claim 
for entitlement to service connection for schizophrenia.

In a September 2006 VA Form 9, the Veteran requested a hearing 
before the Board at the RO.  However, in a December 2006 
statement he withdrew the request.  

In August 2008, the Board remanded the claim for additional 
development.  As this development has been completed, the case 
has been returned for further appellate action.  

The issue of entitlement to non-service connected pension 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for schizophrenia 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for schizophrenia was 
originally denied by an unappealed January 2002 rating decision.  

2.  Evidence received since the January 2002 rating decision is 
not cumulative or redundant of the evidence previously of record 
and is sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision that denied entitlement to 
service connection for schizophrenia is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the 
claim for service connection for schizophrenia.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.

Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or in a Board decision may not thereafter be reopened 
and allowed.  38 U.S.C.A.  
§§ 7104(b), 7105(c) (2010).  An exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material evidence 
is presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The evidence of record at the time of the January 2002 rating 
decision included service treatment records, which were negative 
for in-service treatment or diagnosis of a psychological 
disorder, and private treatment records, which demonstrated 
psychological treatment and hospitalizations since March 23, 
1978, with diagnoses ranging from personality disorder to 
schizophrenia.  The January 2002 rating decision denied service 
connection for schizophrenia as there was no evidence of a nexus 
or continuity of symptomatology.  

Since the January 2002 rating decision, additional private 
treatment records showing continuous treatment for schizophrenia 
and substance abuse have been associated with the claims file.  
In addition, the Veteran submitted a statement in June 2005 in 
which he asserted that he began experiencing delusions, including 
a belief that other could read minds, during service and had 
continued and intensified since.  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate  
(1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

The Veteran's statement asserting the incurrence of in-service 
psychological symptoms and a continuity of those symptoms since 
service represents new and material evidence relevant to 
establishing the second and third service connection elements.  
Therefore, reopening the claim is warranted.   



ORDER

New and material evidence has been received; the claim for 
entitlement to service connection for schizophrenia is reopened.



REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may 
be associated with military service include credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran's June 2005 statement asserts that his current 
psychological symptoms began while in service.  However, he has 
also stated that his symptoms may have begun prior to entering 
service while he was in his teens.  Moreover, a March 1978 
private treatment record, which is the earliest evidence of 
psychological treatment of record, indicates that the Veteran's 
symptoms were noticed for the first time by his mother three 
weeks prior to that treatment.  On the other hand, she reported 
that he had been arrested two years earlier for stealing

As the Veteran has demonstrated a current diagnosis and reported 
in-service symptomatology, and as the issue to etiology is not 
clear based on the current record, VA has a duty to provide an 
examination in order to determine whether any currently diagnosed 
psychological disability, including schizophrenia, is 
etiologically related to active duty service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The agency of original jurisdiction attempted to obtain the 
Veteran's treatment records for his period of active service, 
from the National Personnel Records Center through the PIES 
system and in part, through a letter to the Veteran's National 
Guard unit.  There is no indication of a response from the unit 
of record.  The claims folder contains some service treatment 
records that were apparently submitted by the Veteran.  A PIES 
response indicates that no records could be identified, but if 
additional information could be obtained, the request should be 
resubmitted.  A request for service records was also provided to 
the U.S. Army National Guard Adjutant General and the response 
indicated that the Veteran was not on the current records roster 
or retired records roster.  However, there are service records 
associated with the claims file, including a DD 214 and a NGB 
Form 22, demonstrating the Veteran's service in the Army National 
Guard.  

If VA requests records from a Federal Agency, those efforts must 
continue until the records are obtained or it is reasonably 
certain that the records are unavailable or further efforts would 
be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. 
§ 3.159 (2010).  Therefore, further attempts to procure the 
entirety of the Veteran's service records are required.  VA must 
follow up with the request sent to his National Guard unit as 
well as with the U.S. Army National Guard Adjutant General with a 
copy of the relevant service records from the claims file and a 
request for all service records pertaining to the Veteran.  

VA will make reasonable efforts to obtain relevant federal and 
private records.  38 C.F.R. § 3.159.  If VA concludes that it is 
reasonably certain they do not exist or further efforts to obtain 
them would be futile, VA must provide the claimant with oral or 
written notice of that fact and include notation of such notice 
in the claims file.  The notice must contain the following 
information:

(i) The identity of the records VA was unable to 
obtain;

(ii) An explanation of the efforts VA made to 
obtain the records;

(iii) A description of any further action VA 
will take regarding the claim, including, but 
not limited to, notice that VA will decide the 
claim based on the evidence of record unless the 
claimant submits the records VA was unable to 
obtain; and

(iv) Notice that the claimant is ultimately 
responsible for providing the evidence.
38 C.F.R. § 3.159(e) (2010).  

In response to a request for records from a private treatment 
facility identified by the Veteran, the treatment provider 
identified periods of hospitalization or treatment of the Veteran 
but stated that the records of such treatment had been destroyed.  
The file does not include the requisite notice to the Veteran of 
the unavailability of these records.  Therefore, a remand is 
necessary to provide the Veteran with such notice.  38 C.F.R. 
§ 3.159(e).  

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the Veteran's 
service treatment records for the period 
from July 1975 to July 1981 from all 
relevant sources, including the Veteran's 
National Guard Unit and the U.S. Army 
National Guard Adjutant General.  All 
attempts to procure such records should be 
documented.

Proper notice must be provided to the 
Veteran of the unavailability of any 
pertinent records in accordance with 38 
C.F.R. § 3.159(e).

2.  The Veteran should be provided with a 
VA examination to determine whether any 
currently diagnosed psychiatric 
disability, including schizophrenia, was 
incurred in or aggravated by service.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any current 
psychological disorder, including 
schizophrenia, had its onset in active 
service or is otherwise the result of 
disease or injury in service.  

In rendering the requested opinion, the 
examiner should specifically address: (a) 
whether any currently diagnosed 
psychological disorder clearly and 
unmistakably pre-existed the Veteran's 
entrance into service; if so, (b) whether 
any such disorder increased in severity in 
service; and, if so, (c) whether such 
increase in severity represented the 
natural progression of the condition, or 
was beyond the natural progress of the 
condition (representing a permanent 
worsening of such disorder).

The examiner must provide a rationale for 
all opinions provided.  The rationale must 
take into account the Veteran's reports.  
If the examiner discounts the Veteran's 
reports, the examiner should provide a 
reason for doing so.

If the examiner concludes that there is 
insufficient information to provide an 
opinion without result to speculation, the 
examiner must provide a rationale for this 
conclusion and should state whether the 
inability to provide a definitive opinion 
was due to a need for further information 
(with said needed information identified) 
or because the limits of medical knowledge 
have been exhausted regarding the etiology 
of the Veteran's current psychological 
disorder, to include schizophrenia.  The 
examiner should also state whether there 
is additional evidence that would permit 
the opinion to be made.

3.  The agency of original jurisdiction 
should review the examination report to 
ensure that it contains the information 
and opinions asked for in this remand.

4.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


